Citation Nr: 9914485	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-00 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from May 1971 to May 1973.

This matter arises before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hypertension and back pain.


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
of a nexus between hypertension and his service.  

2.  No competent medical evidence has been submitted of a 
nexus between the veteran's claimed back pain and service.


CONCLUSION OF LAW

1.  The veteran's claim of entitlement to service connection 
for hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for a back disability is not well grounded.  38 U.S.C.A. 
§ 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the veteran's claims folder reveals that his 
service medical records are of record.  Included in the 
service medical records is a copy of a medical evaluation for 
service enlistment in August 1969.  The veteran was found to 
have high blood pressure and tachycardia.  It was noted that 
to arrive at a final determination of his acceptability for 
military service, further evaluation and tests were required.  

On enlistment examination in May 1971, the veteran reported 
recurrent back pain over the years and high blood pressure 
several times in the past.  A radiographic report conducted 
in conjunction with enlistment revealed an impression of 
normal lumbosacral spine.  Further, the veteran provided two 
letters dated in May 1971 from private medical doctors 
regarding treatment for back pain for a period of 
approximately four years.  In one letter, the physician noted 
that x-ray findings confirmed problems with the lower back 
and nerve root endings.  In the second letter, the physician 
stated that on physical examination, the veteran had 
localized tenderness of the lumbosacral spine and left flank 
region.  Radiographic studies at the time of entrance into 
service were negative for any pertinent abnormality.  His 
blood pressure was 132/66.

Additionally, clinical entries dated in September 1972 reveal 
complaints of low back pain, chronic and intermittent in 
nature.  Again, in January 1973, the veteran complained of 
back pain that had existed for several years.  During a 
physical examination in February 1973, the veteran reported 
that he had high blood pressure and back trouble.  His blood 
pressure on physical examination was 134/70.  The clinical 
evaluation of the spine was normal.  No pertinent diagnosis 
was rendered.  

The record also contains private outpatient records dated 
from 1979 to 1986 for treatment related to hypertension and 
occasional complaints of back pain, in addition to the 
veteran's other disorders.  

There are no further pertinent data of record.

Analysis

The veteran in this case alleges that he is entitled to 
service connection for hypertension and back pain.  The Board 
acknowledges that in well grounded cases, a veteran is 
entitled to service connection for disability resulting from 
disease or injury coincident with active service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.306(a) (1998).  Furthermore, service connection may also be 
allowed on a presumptive basis for hypertension, if this 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

In the present case, the veteran has failed to establish a 
well grounded claim as to both of his service connection 
claims.  Essentially, the veteran has not put forth evidence 
that tends to support an etiological relationship between any 
post-service disability and his period of service.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999, and hereinafter referred to as Court) requires that in 
order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.)  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'd sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).  

Furthermore, in cases such as this one where the issue is one 
that involves medical etiology, that is, the nexus between 
current disability and an inservice injury or disease, 
medical diagnosis, or medical causation, the veteran must 
offer competent medical evidence sufficient to support a 
plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It is in this regard that the veteran's service 
connection claim fails for lack of competent evidence to 
establish a medical link between his period of military 
service and his current disabilities.  As this issue is one 
that requires a medical opinion, lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. §5107(a).  Thus, if no competent 
evidence is submitted to support a service connection claim, 
the claim cannot be well grounded.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993). 

Significantly, the evidence in this case, viewed as a whole, 
reflects that the veteran entered service with a history of 
high blood pressure readings and back problems.  The Board 
acknowledges that a veteran is presumed to be in sound 
condition upon entering the military, unless a defect is 
noted or medical judgment determines that the disease existed 
prior to her entrance into the military.  38 U.S.C.A. § 1132 
(West 1991).  In this case, the veteran provided letters 
dated in May 1971 from private medical doctors regarding his 
back disability for several years prior to the time in which 
he entered service.  A 1969 medical evaluation indicated that 
he had high blood pressure.  Furthermore, at entry, the 
enlistment examination discloses a history of back pain and 
high blood pressure.  Thus, the veteran provided competent 
evidence that his high blood pressure and back problems 
predate his period of service.  However, neither hypertension 
nor a chronic low back disability were found at the time of 
entrance or during service.  

The veteran had low back complaints during service.  However, 
his complaints appear to have been a continuation of his 
preservice state.  Aggravation of a preexisting disease or 
injury may not be conceded where the particular disorder 
underwent no increase in severity during service on the basis 
of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service.  The Board notes that consideration 
will be given to the circumstances, conditions, and hardships 
of service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(b) (1998).  In this light, the Board notes that there 
is no competent evidence of record to demonstrate that the 
veteran's high blood pressure or back problems increased in 
severity during his period of active service.  In fact, the 
veteran himself does not contend that symptomatology related 
to his disorders heightened during service.  Hypertension was 
not identified during service or within one year following 
his separation from service.  Although he had back complaints 
during service, no specific back disorder was shown to be 
present during service.  While the record discloses continued 
complaints of back pain after service, there is no medical 
opinion of record or clinical data otherwise that tend to 
suggest that the veteran either had an identifiable back 
disability during service or that his preexisting back 
complaints increased in severity while in service.  As stated 
above, even the veteran himself did not contend that his back 
problems or high blood pressure became worse while in 
service.  There were no pertinent findings related to either 
a back disability or hypertension at the time of separation 
from service.  

Moreover, in viewing the record as a whole, post-service 
manifestations of the veteran's hypertension first appear in 
clinical outpatient reports dated in 1979, a full six years 
after his separation from service.  Further, as to the 
veteran's back problems, he has had continued complaints of 
pain; however, there is no evidence which associates any 
current back disability with his service.  Thus, in this 
regard, overall, the evidence of record does not tend to 
support that the veteran developed a back disability or 
hypertension which is attributable his service.  

Consequently, the Board concludes that there is no competent 
evidence of a nexus between the veteran's service and any 
postservice back disorder or hypertension.  Therefore, the 
veteran's claim for service connection is not well grounded 
and must be denied.  


ORDER

Entitlement to service connection for hypertension and a back 
disability is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

